Exhibit 99.1 SEPARATION AGREEMENT THIS SEPARATION AGREEMENT (this “Agreement”) is effective as of the 5th day of March, 2010 (the “Effective Date”), by and between CirTran Corporation (the “Company”), and Shaher Hawatmeh, an individual residing in the state of Utah (“Shaher”). RECITALS A.Prior to the effective date of this Agreement, Shaher was an employee of the Company. B.The Company and Shaher desire to terminate their relationship and the Company desires to provide Shaher the separation consideration set forth herein and Shaher desires to receive the separation consideration, all in exchange for the promises, covenants and other consideration to be provided by Shaher as set forth herein and all on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the agreements and obligations set forth herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE1 SEPARATION 1.1Resignation and Termination of Employment Relationship.As of equal date of this Agreement (the “Effective Date”), Shaher’s employment with the Company is terminated and Shaher no longer has any further employment obligations with the Company.The employment agreement between the Company and Shaher is terminated as of the Effective date, and no party has any continuing duty or obligation to the other, except as specifically provided for in this Agreement. 1.2Separation Payment.In consideration for Shaher’s execution of this Agreement and the release of claims contained herein, the Company shall pay Shaher’ separation pay (“Separation Pay”) as follows: (a)Two Hundred Ten Thousand Dollars ($210,000), in twenty-six (26) bi-weekly payments, subject to applicable federal and state income tax withholding.The first payment under this Section 1.2(a) shall be paid on March 19, 2010 and subsequent payments shall be made bi-weekly in accordance with the Company’s regularly established payroll practices; and (b)All amounts necessary to cover health and medical insurance premiums on behalf of Shaher, his spouse and dependents through April 30, 2010 though the COBRA benefit required by law to be offered with respect to the Company’s health and medical insurance plan as in effect on the date hereof; and (c)All outstanding car allowances and expense ($750 per month) due and owning to Shaher as of February 28, 2010, pursuant to his employment agreement with the Company (all amounts payable pursuant to this Section 1.2(c) shall be paid on or before March 31, 2010); and (d)Satisfaction and payment by the Company (with a complete release of Shaher) of all outstanding amounts due and owning on the Company’s Corporate American Express Card (issued in the name of Shaher) (all amounts payable pursuant to this Section 1.2(d) shall be paid on or before April 30, 2010); and (e)The Company shall issue and deliver to Shaher, Ten Million (10,000,000) shares of the Company’s common stock within a reasonable time following authorization by the Company’s shareholders of sufficient shares to cover such issuance.The Company represents that it is in the process of soliciting shareholder votes to authorize sufficient shares to make the issuance pursuant to this Section 1.2(e) and that it will use its best efforts obtain such shareholder consent. 1.3Release of Claims by Shaher. (a)For and in consideration of the Company’s payment of the Separation Pay, Shaher hereby voluntarily and knowingly forever waives, releases, and discharges the Company, and its predecessors, successors, parent, subsidiaries, affiliates, officers, directors, shareholders, employees, agents, insurers, attorneys, and assigns from any and all claims, losses, liabilities, demands, damages, and/or causes of action, of any nature or kind, known or unknown, in law or in equity, matured or contingent, regardless of when filed or brought, arising or accruing prior to the Effective Date, which Shaher has or may have against any of them.The claims released herein include, without limitation, (1) any claims based either in whole or in part upon any facts, circumstances, acts, or omissions in any way arising out of, based upon, or related to Shaher’ employment with the Company or the termination thereof; (2) any claims arising under any federal or state statute or regulation, local ordinance, or the common law, regarding employment or prohibiting employment discrimination, harassment, or retaliation, including, without limitation, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act, the Older
